As filed with the Securities and Exchange Commission on May 31, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22228 PNMAC MORTGAGE OPPORTUNITY FUND, LP 27001 Agoura Rd., Suite 350 Calabasas, California 91301 Jeff Grogin, Secretary PNMAC MORTGAGE OPPORTUNITY FUND, LP 27001 Agoura Rd., Suite 350, Calabasas, California 91301 Copies to: Richard T. Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LP Four Times Square New York, New York 10036 (818) 224-7050 Date of fiscal year end: December 31, 2011 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. PNMAC Mortgage Opportunity Fund, LP Schedule of Investments March 31, 2011 (Unaudited) Shares or Principal Amount Fair Value INVESTMENTS - 142.7% Mortgage Investments - 76.8%* PNMAC Mortgage Co., LLC $ $ PNMAC Mortgage Co Funding, LLC PNMAC Mortgage Co. (FI), LLC Total Mortgage Investments (Cost $280,063,887) Mortgage-Backed Securities - 63.2%* Countrywide Asset Backed Certificates, CWL 2005-11 AF6 5.05%, 02/25/36 Countrywide Asset Backed Certificates, CWL 2006-SD2 IAI 0.58%, 05/25/46 Ellington Loan Acquisition Trust, ELAT 2007-1 A2A1 1.23%, 05/26/37 Vericrest Opportunity Loan Transferee, VOLT 2009-PLIA A 6.00%, 08/25/50** PennyMac Loan Trust, PNMAC 2010-NPL1 M2 5.00%, 05/01/50** GSAMP Trust, GSAMP 2006-HE6 A2 5.41%, 08/25/36** Morgan Stanley Capital Inc, MSAC 2007-NC3 A2A 5.38%, 05/25/37** Morgan Stanley Home Equity Loan Trust, MSHEL 2006-2 A3 4.99%, 02/25/36** CitiGroup Mortgage Loan Trust Inc, CMLTI 2007-WFH2 A2 5.36%, 12/25/36** Novastar Home Equity Loan, NHEL 2007-1 A2A1 5.42%, 03/25/37** Novastar Home Equity Loan, NHEL 2007-1 A2A1 5.42%, 03/25/37** Morgan Stanley Home Equity Loan Trust, MSHEL 2007-1 A1 5.37%, 12/25/36** GSAMP Trust, GSAMP 2006-HE6 A2 5.41%, 08/25/36** Countrywide Asset Backed Certificates, CWL 2006-23 2A2 5.46%, 05/25/37 CitiGroup Mortgage Loan Trust Inc, CMLTI 2007-WFH2 A2 5.47%, 03/25/37** CitiGroup Mortgage Loan Trust Inc, CMLTI 2007-AHL1 A2A 5.36%, 12/25/36** SWDNSI Trust Series 2010-2^ Total Mortgage-Backed Securities (Cost $256,870,846) Short-Term Investments - 2.7%* Black Rock Liquidity Fund - TempFund Institutional Shares Bank of America Collateral Account Wells Fargo Collateral Account Total Short-Term Investments (Cost $11,151,625) TOTAL INVESTMENTS- 142.7%* (Cost $548,086,358) LIABILITIES - (42.3%)* Securities Sold Under Agreements to Repurchase - (42.3%)* Agreement with Bank of America, 1.85% (Eligible assets are pledged as collateral) ) Agreement with Citigroup Global Markets, 3.55% (Eligible assets are pledged as collateral) ) Agreement with Wells Fargo, 1.01% (Eligible assets are pledged as collateral) ) Total Securities Sold Under Agreements to Repurchase ) Liabilities in Excess of Other Assets - (0.4%)* ) TOTAL PARTNERS' CAPITAL - 100%* $ * Percentages are stated as a percent of partners' capital. ** All or a portion of these securities are pledged under repurchase agreements. ^ Investment represents securitiesheld or issued by related parties All investments are in the United States of America The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ PNMAC Mortgage Opportunity Fund, LP FAS 157 -Summary of Fair Value Exposure at March 31, 2011. The Master Fund carries its investments at fair value.The Fund applies the hierarchy described in the Fair Value Measurements and Disclosures topic of the Financial Accounting Standards Board's Accounting Standards Codification, which prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active market for identical assets (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements) when market prices are not readily available or reliable. Each financial instrument's level assignment within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement for that particular instrument.The three levels of the hierarchy are described below: Level 1 - Quoted prices in active market for identical securities. Level 2 - Prices determined using other significant observable inputs.Observable inputs are inputs that other market participants would use in pricing a security.These may include quoted prices for similar securities, interest rates, prepayments speeds, credit risk and others. Level 3 - Prices determined using significant unobservable inputs.In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used. Unobservable inputs reflect the Master Fund's own assumptions about the factors market participants would use in pricing an investment, and would be based on the best information available. Changes in valuation techniques may also result in transfer in or out of an investment's assigned level within the hierarchy. Following is a summary of financial statement items that are measured at estimated fair value on a recurring basis as of March 31, 2011: Description Total Level 1 Level 2 Level 3 Short-term Investments $ $ $
